Title: Abigail Adams to Edward Dilly, 22 May 1775
From: Adams, Abigail
To: Dilly, Edward


     
      Sir
      America New England May 22. 1775
     
     Just before Mr. Adams set off upon his journey to Philadelphia he had the pleasure of receiving a Letter from you by way of New York, accompanied with 3 pamphlets. He determined to have wrote you immediately, but two days after he received them, we were by the Hostilities of General Gage thrown into all the horrours and distresses of civil war. Mr. Adams directed me to write you by the first conveyance and return you his acknowledgments both for the Letter and books which were very acceptable to him as he had never been able to obtain those you mentiond as having sent in the Ship Paul Captain Gordon. I need not tell you Sir that the distressed state of this province calls for every excersion of every member of society. I call not those members who have forfeited every right and privilage by tratorously betraying their Country. The state of the inhabitants of the town of Boston and their distresses no language can paint—imprisond with their Enimies, suffering hunger and famine, obliged to endure insults and abuses from breach of faith plited to them in the most solemn manner by the General, that if they would deliver up their arms, both they and their affects should be sufferd to depart, and then treachously deceived—for no sooner did they comply, but he said merchandize was not considerd as affects, and so brutal are they as to take away even to a Bisquit if they find it by their inhumane searches, or a little chocolate does not escape even tho in the pockets of the distressed women. Those who receive the mighty boon of bringing out a little household furniture must turn it down in the Street, Exposed to the inclemnancy of the weather, tho not to the plunderer for all things are held as sacred that are the property of the inhabitants of Boston. We have no plunderers but there—the poor distressed inhabitants with their little ones following their property as tho it was in funeral procession, many of them so delicately Educated as never before to have ever known either want or fatigue now quiting Elegant habitations, plenty and affluence for want and misiry. Words but faintly tell their woes, and tis impossible they should ever be throughly known but to those who are Eye Witnesses of the heart rending Scenes. Added to this their nearest and dearest connextions are formed into an army. Very few but have husbands, Brothers or Sons, some have each of those relations jeoparding their lives in their Defence. Now this very day, and whilst I set writing the Soldiers provincial are passing my windows upon an allarm from the British troops who have been landing a number of Men upon one of our Sea coasts (about 4 miles from my own habitation) and plundering hay and cattle. Each party are now in actual engagement. God alone knows the Event, to whom also all our injuries and oppressions are known and to whom we can appeal for the justice of our cause when the Ear of Man is deaf and his heart hardned.
     We have lamented the infatuation of Britain and have wished an honourable reconsilation with her till she has plunged her Sword into our Bosoms and laid 40 of our Breathren in the Dust. Tyranny, oppression and Murder have been the reward of all the affection, the veneration and the loyalty which has heretofore distinguished Americans. But tho we will ever love and revere those worthys who have constantly vindicated our cause and declared their abhorrance of such wicked, cruel and oppressive Measures and for whose sake alone the Name of Brittain can be endured—we have received in the course of the last three Months every indignity that it was possible for humane nature to endure. The Troops of Brittain, once the pride and Glory of Europe, have descended to become a Mob. Those troops who it was pretended came here, to quell Mobs and riots and to bring this province to good order and decency, have themselves assembld with a colonel at their head Nesbit by Name and taken a poor unarmed Countryman, whom they had first coax’d into trading with them, tared and featherd him and with all the Drums and fifes of the Regiment paraded with Guns and bayonets thro the Streets of the Town of Boston. Our market people were out, beat and abused daily, as they passed in and out of Town. No doubt their resentments were high and they in their turn retaliated upon the Soldiers, for if they complained to the officers they were sure of having insult added to abuse. In this state of things they would frequently march out of Town and level fences laying every persons property common, and committing all manner of outrages, till the terible 19 of April when they premeditately went forth and secretly fell upon our people and like savage furies sheath’d their Breasts with Steal. Instead of the gay landscapes Beautious Die, Tis the staind field salutes our weeping Eyes, And the Green turf, with all the mournful glades, drench’d in the Stream, absorb their dewy heads
     
      Whilst the tall Oak and quiv’ring willow bends
      To make a Covert for their Countrys Friends
      Deny’d a grave! amid the hurrying Scene
      Of routed armies scouring o’er the plain.
     
     I wish Sir to send you an Authentick account of this engagment and have been trying to procure it, but there has been so much to be done with regard to forming the army, that I have not been able to and I fear if I neglect this opportunity of sending I shall not obtain an other soon.
     The Spirit that prevails among Men of all degrees, all ages and sex’es is the Spirit of Liberty. For this they are determined to risk all their property and their lives “nor shrink unnerv’d before a tyrants face But meet this louring insolence with Scorn.” Every peasant wears his arms, and flies to them with the uttermost eagerness upon every allarm, besides a standing Army of 30,000 thousand men which are stationd near Boston.—Tis Thought we must now bid a final adieu to Britain, nothing will now appease the Exasperated Americans but the heads of those trators who have subverted the constitution, for the blood of our Breathren crys to us from the Ground.—What is next to take place God only knows but we think if you love us if you feel for us you cannot any longer suffer a Spirit of blindness and infatuation to delude you. These are times when words alone will not save either Great Britain or America; if Britain still continus in a lethargy we shall soon see
     
      “Reluctant freedom wave her last adieu,
      And devastation sweep the vassal’d land.”
     
     My pen has run strange lengths. The present commotions have insensibly led me on. I must beg your pardon Sir. I enclose to you Sir a number of papers from which perhaps you may collect some usefull inteligance. A writer there under the signature of Novanglus has had the happiness of entertaining the same Opinions that Mr. Robinson has. I have heard that he enterd into the contest merely to strip off the falce glare and detect the many falshoods promulgated by a pensiond ministerial writer under the signature of Massachusettensis. There are tis said many errors of the press as well as other inaccuraces, but there are known to all the world innumerable Truths. The late unhappy distractions put a stop to the printers as that press with many others are shut up in town. I also enclose to you a dramatick performance call’d the Group. Some of the characters are so infamous that they must be known whereever the persons are. I would send you more Coppies, but tis imposible to obtain any thing from Boston.–Your Friend will write you if ever he returns and acknowledg your kindness as well as the other Gentlemen who he greatly esteems not only for their disintrested publications but for their Friendship to America, whose Daughter I glory in calling my self and the counter-part of Your Friend.
     
    